Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Suffolk County, imposed October 23, 1978, upon his conviction of manslaughter in the first degree, upon his plea of guilty, the sentence being an indeterminate term of imprisonment with a maximum of 18 years. Sentence modified, as a matter of discretion in the interest of justice, by reducing the maximum period of incarceration to 10 years. As so modified, sentence affirmed. The sentence was excessive to the extent indicated herein. O’Connor, J. P., Lazer, Mangano and Rabin, JJ., concur.